Case 1:17-cr-00101-LEK Document 1107 Filed 10/23/20 Page 1 of 2                                     PageID #: 13078



            L WlBiinis
      ID& Majtak View C<KHt
      Hairii.«        Tpxii ?6S4S
      Cell Phone 2S4-2il-?Sll                                                                     LETTEI^
      £rn^:.j.W<!iifcWi'l!,Tmv3lOlg^»TOhgo.e^

      Octo&ef UMia

      ftS:; Anlhanry frcy WSams


      To: The Wworsbki
      Jud^ Lcuiic      ifotHiyasfil
      U.S. Oi'Etrii;^ Court
      DhCridl of H^wnii



      Dear lijdpt KoljaYBshii;

      My name is WiUk;Williams i am 75 yyars old and 1 am imarffied CO priy wife                       ynati Old.
      3 am a Sktriied □rdainrd Iliinr nnd :i memhcr <>t Bij-jirtriuT h'cw Ufe Churdi i>f God in OirhiC aotf
      nny wife Is alsd a liteniod Eva ngeltst MiSsi(MuliiO|». V/e arc Che -pgrf-n's oF AnCiW^y 1 roy WilSi.'irrtt
      and WL' Lm-e him vtry mach.

      I Om wi itiflg this letCCf to say ?hnt we are aware Cl:»at OUr soo. Anlhony Vfil^ms is about tO iJO
      s«nter.£e(J fliiod Wt arc prarying Iha? we can say SCXTm;-! hlrig^ §o you aba el OUf SOO SO that Gcxi
      will CouCll •ji'OUr heart to recDasiifOf his poaishmeaT.

      VJe ha'/£ «■; children 2 deceased IS grandcjiildirofi I deceased which k. Anthcmy'5 baby Son that
      wn.s aCiidenhilby          KI lliC fee tws his 15"^ bi rthcby thk ycajr in May. Anthony was J father of
      four. But now has one d'^UghlM. two iOSiS and one grarrdvbrt.

      Srowii-.£ up Anthony was P.ot a pro^jteni chiW- Me was i ^Ood thdd. Ohedlent. helpful, kind
      henited, Icivina, friendly and ver^ leSpectfui. Very taleOted, intclhscnt with a spirit of racciknce
      in the vwy he pwcnted hlrnself. VnHftfle^'Cr he was asked io help, he wm there with a helping
      hand no matter what the task was. He fs a pcr-.oa of ifOiSd moral cha r.TCler. Aithouftli d              hit
      hard for yirj to ijeliciO that.

      My son had a strohE desife io reach out and hi^fp when a nd where he couy bat d^ rwi r^.a^e
      the task was ove."whnlmin|i. Aiaythin& can h.3 ppcn c'jpeciaily if you are not led by the spsit of
      C od and icyine, to do "hrtgs on youf own.

      AS a parent k knowlhrt my se a              Ea^ ilteshSrtolf Sis bad^fe shoos off hisfet to help -
                              tt,c n,..nl>= I,            hurtl^l .□                  and I kn,.. thnl h,
  Case 1:17-cr-00101-LEK Document 1107 Filed 10/23/20 Page 2 of 2                     PageID #: 13079

               8 kfiowthnt If    had a dian«, h<: would Pitwgp dawn thai pOth         '
v^-Ouki rather da what he was called by Gbrf ta do and tliat is Teadh Goif% wotd a         ^'
i re&lLte tba.tfrom » child {^od chose him to be a mo uthpiece for him ■ God cqutpp
ehflnghim everYthmghtne«fed to be a good servant-

Trhe calliiig on his Itft? rcdujretf God's full attcntlpn. And because ha feltihat eod^w^'lobe^n
Itint in another direction his focus was h ro'seni with other distratctloos ihat ^ ^
tfVts situation,When he got distr^cd from the call of God that was vpd-fi his o t. v ns>
of CQfltfOi,


We want all the famtl'^ to pfease forgmt'our son for the mistake he made that caused thcm
 hurt and pain.


 1 pray that Ihrough this letter you saw Ouf son itt a dsffereiit bght- We rt          rtur son
 Grsoeaftd Mercy because tfs only by thoGraceof God that Me will                you
 hcrilency -Please gh-ft him another cbancu in ibis life to do God s witi -

 thank you so mucJi for taking the time dnt of yotii" busy schedule to accept and road this letter.
 Vou can coTstact me with iiifarrnatico pfcjvided above.

 Sincerely,

                        u i/^A
  eider Willie L V^hlliaTns




                                      f -ry
